Denman and Green, JJ.
(dissenting). We dissent. The police went to defendant’s house and were admitted by an elderly gentleman who claimed he was defendant’s tenant. Defendant was not home at the time. The police did not possess an arrest warrant or a search warrant. The police searched the entire house but did not find any incriminating evidence. As the police were about to leave, the telephone rang. The elderly gentleman answered and indicated to the police that the defendant was the caller. At the officer’s instruction, the man held the phone in such a way that both he and the police could listen. During the conversation defendant said “the gun is underneath the cushion of the sofa chair. Put it in the back room where the dog is. It’s nasty back there, the police won’t search for it there.” The police then seized the pistol. At trial, defendant moved orally to suppress the gun and the statement concerning the location of the gun. The trial court suppressed the gun but not the statement.
Defendant’s statement concerning the gun should have been suppressed for the same reason the gun was suppressed, i.e., no exigent circumstances existed to justify the police entering and searching defendant’s home without a warrant (see Payton v New York, 445 US 573; cf. People v Mealer, 57 NY2d 214, 219, cert den 460 US 1024). Absent exigent circumstances, a warrantless search of a dwelling is constitutionally prohibited, even though there may be probable cause for the search (Payton v New York, 445 US 573, supra; Vale v Louisiana, 399 US 30, 34). The hearing court recognized this principle when it suppressed the gun, but inexplicably denied the motion to suppress the statement. If the police had no right to be in defendant’s home to seize the gun, they had no right to be in the home to overhear the telephone conversation in which defendant made the statement about the gun. The mere fact that police have information that a weapon is located within a suspect’s residence does not justify a warrantless entry (Matter of Kwok T., 43 NY2d 213, 220-221). The only conceivable basis to justify the entry and search of defendant’s home is consent. The record, however, does not support this theory. Indeed, as the hearing court recognized *1025in suppressing the gun, there was insufficient proof that the person who let the police into the house had actual or apparent authority to consent (see People v Adams, 53 NY2d 1, mot for rearg den 54 NY2d 832, cert den 454 US 854; People v Ponto, 103 AD2d 573, 576-578; People v Lott, 102 AD2d 506, 511). Much weight must be allowed the determination of the suppression court with its peculiar advantage of having seen and heard the witnesses (People v Prochilo, 41 NY2d 759, 761). Accordingly, defendant’s motion to suppress the statement he made during the telephone conversation should be granted. (Appeal from judgment of Supreme Court, Erie County, Francis, J. — robbery, first degree, and another charge.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and O’Donnell, JJ.